DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-7, 9-11, and 21 are pending and have been examined in this application.
Claim 8 has been cancelled.
An information disclosure statement (IDS) has been filed on 02/05/2021 and reviewed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the phrase "a first configuration" in line 5. This is a double inclusion of “a first configuration” in line 10 of claim 1. The Examiner suggests changing “a first configuration” to --the first configuration--.
Claim 5 recites the phrase "a second configuration" in line 6. This is a double inclusion of “a second configuration” in lines 12-13 of claim 1. The Examiner suggests changing “a second configuration” to --the second configuration--.
Claim 21 recites the phrase "a first configuration " in line 26. This is a double inclusion of “a first configuration” in line 2 of claim 21. The Examiner suggests changing “a first configuration” to --the first configuration--.
Claim 21 recites the phrase "a second configuration " in line 27. This is a double inclusion of “a second configuration” in lines 2-3 of claim 21. The Examiner suggests changing “a second configuration” to --the second configuration--.
Claims 6-7 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101).
In regard to claim 1, Wiseman et al. disclose a pet bowl system comprising: a base reservoir (Figs. 1-2, where there is a base reservoir 22 which can hold a fluid 30), the base reservoir having an inner reservoir for holding fluid, the inner reservoir extending from a top to a bottom of the base reservoir (Fig. 2, where there is an inner reservoir in the base reservoir 22 which extends from the top to the bottom of the base reservoir); a cover, the cover connected to the base reservoir (Figs. 1-2, where there is a cover 14 connected to the base reservoir 22), the cover configured to cover the base reservoir when connected (Figs. 1-2, where the cover 14 is configured to cover the base reservoir 22), the cover having an aperture (Figs. 1-2, where the cover 14 has a circular aperture 17); and a head guide (Figs. 1-2, where there is a head guide 16) having an aperture therethrough (Figs. 1-2, where the head guide has an aperture), wherein the head guide is positioned within the aperture of the cover (Figs. 1-2, where the head guide 16 is positioned within the aperture 17 of the cover 14), the head guide when positioned not reaching the bottom of the base reservoir (Figs. 1-2, where the head guide 16 does not reach the bottom of the base reservoir 22); wherein in a first configuration when the head guide is positioned within the base reservoir an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (Figs. 1-2, where the head guide 16 is positioned within the base reservoir 22 in a first configuration and an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (the drink float 18 is not a part of the pet bowl as it is independent of the base reservoir 22 and the head guide 16)), wherein in a second configuration when the head guide is removed from the cover the entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (Figs. 1-2, where the head guide 16 is removed from the cover 14 in a second configuration and the entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (the drink float 18 is not a part of the pet bowl as it is independent of the base reservoir 22 and the head guide 16)). Wiseman et al. do not disclose an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system. Pelsor discloses an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system (Figs. 2a-3d, where an entirety of fluid F in the base reservoir 23 is accessible without movement of any part of the pet bowl system 10). Wiseman et al. and Pelsor are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. such that an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system in view of Pelsor. The motivation would have been to allow the pet to access the fluid without needing additional effort and intelligence to move a component of the pet bowl system to access the fluid.
In regard to claim 2, Wiseman et al. as modified by Pelsor disclose the pet bowl system of claim 1 wherein the head guide has a flange such that the flange rests on an area surrounding the aperture (Wiseman et al., Figs. 1-2, where the head guide 16 has a flange (horizontal extension from the top side of 16) which rests on an area surrounding the aperture).
In regard to claim 10, Wiseman et al. disclose a pet bowl system consisting of a base reservoir, the base reservoir having an inner reservoir for holding fluid (Figs. 1-2, where there is a base reservoir 22 which can hold a fluid 30), the inner reservoir extending from a top to a bottom of the base reservoir (Fig. 2, where there is an inner reservoir in the base reservoir 22 which extends from the top to the bottom of the base reservoir); a cover, the cover connected to the base reservoir (Figs. 1-2, where the cover 14 is connected to the base reservoir 22), the cover configured to cover the base reservoir when connected (Figs. 1-2, where the cover 14 is configured to cover the base reservoir 22), the cover having an aperture (Figs. 1-2, where the cover 14 has a circular aperture 17); and a head guide having an aperture therethrough (Figs. 1-2, where the head guide 16 has an aperture), wherein the head guide is positioned within the aperture of the cover (Figs. 1-2, where the head guide 16 is positioned within the aperture 17 of the cover 14), the head guide when positioned not reaching the bottom of the base reservoir (Figs. 1-2, where the head guide 16 does not reach the bottom of the base reservoir 22), wherein in a first configuration when the head guide is positioned within the base reservoir an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (Figs. 1-2, where the head guide 16 is positioned within the base reservoir 22 in a first configuration and an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (the drink float 18 is not a part of the pet bowl as it is independent of the base reservoir 22 and the head guide 16)), wherein in a second configuration when the head guide is removed from the cover the entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (Figs. 1-2, where the head guide 16 is removed from the cover 14 in a second configuration and the entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (the drink float 18 is not a part of the pet bowl as it is independent of the base reservoir 22 and the head guide 16)). Wiseman et al. do not disclose an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system. Pelsor discloses an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system (Figs. 2a-3d, where an entirety of fluid F in the base reservoir 23 is accessible without movement of any part of the pet bowl system 10). Wiseman et al. and Pelsor are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. such that an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system in view of Pelsor. The motivation would have been to allow the pet to access the fluid without needing additional effort and intelligence to move a component of the pet bowl system to access the fluid.
In regard to claim 11, Wiseman et al. as modified by Pelsor disclose the pet bowl system of claim 10 wherein the head guide having a flange such that the flange rests on an area surrounding the aperture (Wiseman et al., Figs. 1-2, where the head guide 16 has a flange (horizontal extension from the top side of 16) which rests on an area surrounding the aperture).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101) as applied to claim 2, and further in view of Rabideau (U.S. Pat. 9402371) and Fried (U.S. Pat. 7387082).
In regard to claim 3, Wiseman et al. as modified by Pelsor disclose the pet bowl system of claim 2 wherein the cover has a lowered plane edge portion extending downward past a bottom surface of the cover (Wiseman et al., Figs. 1-2, where the cover 14 has a lowered plane edge portion (vertical, downward extensions from the perimeter of 14), extending downward past a bottom surface of the cover). Wiseman et al. as modified by Pelsor do not disclose the lowered plane edge portion positioned within an inner surface of the base reservoir; the cover having an edge perimeter portion extending outward from and not connected to the base reservoir. Rabideau discloses the lowered plane edge portion positioned within an inner surface of the base reservoir (Figs. 7A-7B, where there is a lowered plane edge portion, near element 414, positioned within an inner surface of the base reservoir); the cover having an edge perimeter portion extending outward from and not connected to the base reservoir (Figs. 7A-7B, where the cover has an edge perimeter portion 410 extending outward from and not connected to the base reservoir). Wiseman et al. and Rabideau are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor such that the lowered plane edge portion positioned within an inner surface of the base reservoir; the cover having an edge perimeter portion extending outward from and not connected to the base reservoir in view of Rabideau. The motivation would have been to reinforce the cover and further prevent horizontal movement of the cover when the animal is using the device. Having the lower plane edge portion be positioned within an inner surface of the base reservoir would aid in preventing the animal from pushing the cover off of the pet bowl.
Wiseman et al. as modified by Pelsor do not disclose an entirety of the edge perimeter portion positioned above the base reservoir when the cover is connected to the base reservoir. Fried discloses an entirety of the edge perimeter portion positioned above the base reservoir when the cover is connected to the base reservoir (Figs. 2-3, where the entirety of the edge perimeter portion (extension of cover 14 that extends horizontally beyond the base reservoir) is positioned above the base reservoir 12 when the cover 14 is connected to the base reservoir 12). Wiseman et al. and Fried are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor such that an entirety of the edge perimeter portion positioned above the base reservoir when the cover is connected to the base reservoir in view of Fried. The motivation would have been to allow the user to easily remove the cover by using the edge perimeter portion to lift the cover off of the base reservoir.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101), Rabideau (U.S. Pat. 9402371), and Fried (U.S. Pat. 7387082) as applied to claim 3, and further in view of Maring-Teichmann et al. (U.S. Pub. 20200288669).
In regard to claim 4, Wiseman et al. as modified by Pelsor, Rabideau, and Fried disclose the pet bowl system of claim 3 and a base portion extending into a sidewall portion (Wiseman et al., Fig. 2, where there is a base portion of the base reservoir 22 extending into a sidewall portion of the base reservoir 22). Wiseman et al. as modified by Pelsor, Rabideau, and Fried do not disclose the base reservoir has a cube shaped design; wherein the inner reservoir is cube shaped. Maring-Teichmann et al. disclose the base reservoir has a cube shaped design; wherein the inner reservoir is cube shaped (Fig. 1, where the base reservoir and the inner reservoir of the base reservoir has a cube shaped design). Wiseman et al. and Maring-Teichmann et al. are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor, Rabideau, and Fried such that the base reservoir has a cube shaped design; wherein the inner reservoir is cube shaped in view of Maring-Teichmann et al. The motivation would have been to create an aesthetically pleasing animal drinking device with uniform dimensions. A comparison can also be made between two devices having the same interior volume, but one having the cube shaped design of Maring-Teichmann et al. and the other having the vertically longer cuboid design of Wiseman et al. as modified by Pelsor, Rabideau, and Fried. With regards to such a comparison, the cube shaped design of Maring-Teichmann et al. would allow for relatively smaller animals to access the water through the aperture at the top of the device. Additionally, the cube shaped design of Maring-Teichmann et al. instead of the vertically longer cuboid design of Wiseman et al. as modified by Pelsor, Rabideau, and Fried would allow for animals with relatively shorter snouts to reach the bottom of the base reservoir. 
Furthermore, it would have been an obvious matter of design choice to have the base reservoir have a cube shaped design, since applicant has not disclosed that doing do solves any stated problem or is for any particular purpose and it appears that the invention as currently claimed would perform equally as well with the base reservoir having the cuboid shaped design of Wiseman et al. as modified by Pelsor, Rabideau, and Fried.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101), Rabideau (U.S. Pat. 9402371), Fried (U.S. Pat. 7387082), and Maring-Teichmann et al. (U.S. Pub. 20200288669) as applied to claim 4, and further in view of Mahan (U.S. Pat. 5738037).
In regard to claim 5, Wiseman et al. as modified by Pelsor, Rabideau, Fried, and Maring-Teichmann et al. disclose the pet bowl system of claim 4, wherein the cover has a first position positioned on top of the base reservoir wherein the fluid is only accessible by the head guide (Wiseman et al., Figs. 1-2, where the cover 14 has a first position positioned on top of the base reservoir 22 wherein the fluid 30 is only accessible by the head guide 16) and a second position wherein the cover is lifted upward off the base reservoir wherein the fluid is accessible from above the base reservoir (Wiseman et al., Figs. 1-2, where there is a second position in which the cover 14 is lifted upward off the base reservoir 22 to access the fluid 30 from above the base reservoir 22), wherein no components of the pet bowl are moved in a first configuration after the cover has been placed on the base reservoir and before the pet is drinking from the pet bowl (Wiseman et al., Figs. 1-2, where no components of the pet bowl are moved in a first configuration after the cover 14 has been placed on the base reservoir 22 and before the pet is drinking from the pet bowl). Wiseman et al. as modified by Pelsor, Rabideau, Fried, and Maring-Teichmann et al. do not disclose wherein no components of the pet bowl are moved in a second configuration when a pet is drinking from the pet bowl and a third configuration when the pet has finished drinking from the pet bowl. Mahan discloses wherein no components of the pet bowl are moved in a second configuration when a pet is drinking from the pet bowl and a third configuration when the pet has finished drinking from the pet bowl (Figs. 1-4, where no components of the pet bowl 10 are moved in a second configuration when the pet is drinking from the pet bowl 10 and a third configuration when the pet has finished drinking from the pet bowl 10). Wiseman et al. and Mahan are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor, Rabideau, Fried, and Maring-Teichmann et al. such that wherein no components of the pet bowl are moved in a second configuration when the pet is drinking from the pet bowl and a third configuration when the pet has finished drinking from the pet bowl in view of Mahan. The motivation would have been to allow access to the fluid in the base reservoir without obstruction, thereby allowing the animal to quickly and easily drink from the device.
In regard to claim 6, Wiseman et al. as modified by Pelsor, Rabideau, Fried, Maring-Teichmann et al., and Mahan disclose the pet bowl system of claim 5 wherein the head guide has a bottom surface portion (Maring-Teichmann et al., Fig. 12, where element 22 has a bottom surface portion) and a sidewall portion which extends outwardly and upwardly from an upper margin of the bottom surface portion (Maring-Teichmann et al., Fig. 12, where element 22 has a sidewall portion that extends outwardly and upwardly from an upper margin of the bottom surface portion to a top surface portion) wherein the sidewall portion terminates into a top surface portion wherein the top surface portion is of a larger area or circumference than the bottom surface portion (Maring-Teichmann et al., Fig. 12, where element 22 has a top surface portion which has a larger circumference than the bottom surface portion), wherein the aperture increases in size from the bottom surface portion to the top surface portion (Maring-Teichmann et al., Fig. 12, where element 22 has an aperture which increases in size from the bottom surface portion to the top surface portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor, Rabideau, Fried, Maring-Teichmann et al., and Mahan such that the aperture increases in size from the bottom surface portion to the top surface portion in view of Maring-Teichmann et al. The motivation would have been to allow a narrower access point for the animal to drink from the bowl, which would further prevent excess spillage or waste of water during use.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101), Rabideau (U.S. Pat. 9402371), Fried (U.S. Pat. 7387082), Maring-Teichmann et al. (U.S. Pub. 20200288669), and Mahan (U.S. Pat. 5738037) as applied to claim 6, and further in view of Shirley et al. (U.S. Pub. 20080022937).
In regard to claim 7, Wiseman et al. as modified by Pelsor, Rabideau, Fried, Maring-Teichmann et al., and Mahan do not disclose the pet bowl system of claim 6 is made of wood. Shirley et al. disclose the pet bowl of claim 6 is made of wood (Fig. 1 and Paragraph [0022], where the pet bowl is made of wood). Wiseman et al. and Shirley et al. are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor, Rabideau, Fried, Maring-Teichmann et al., and Mahan such that the pet bowl of claim 6 is made of wood in view of Shirley et al. The motivation would have been to use a durable material which could withstand chewing or other damage caused by the animal using the device.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101) as applied to claim 1, and further in view of Lorenzana et al. (U.S. Pub. 20080216754).
In regard to claim 9, Wiseman et al. as modified by Pelsor discloses the pet bowl system of claim 1. Wiseman et al. as modified by Pelsor does not disclose one or more latches to hold the cover to the base reservoir. Lorenzana et al. discloses one or more latches to hold the cover to the base reservoir (Fig. 1-2 and Paragraph [0018], where there are latches 22 which hold the cover 20 to the base reservoir 30). Wiseman et al. and Lorenzana et al. are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. as modified by Pelsor such that one or more latches to hold the cover to the base reservoir in view of Lorenzana et al. The motivation would have been to further prevent the cover from being accidentally knocked off by an animal interacting with the device.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al. (U.S. Pat. 4856459) in view of Maring-Teichmann et al. (U.S. Pub. 20200288669), Fried (U.S. Pat. 7387082), Mahan (U.S. Pat. 5738037), and Rabideau (U.S. Pat. 9402371).
In regard to claim 21, Wiseman et al. discloses a pet bowl system designed as a drinking bowl that reduce spillages in a first configuration and provide a conventional drinking bowl in a second configuration, the pet bowl comprising: a base reservoir that is hollow (Figs. 1-2, where there is a base reservoir 22 which is hollow and can hold a fluid 30), the base reservoir having an inner reservoir for holding fluid, the inner reservoir extending from a top to a bottom of the base reservoir (Fig. 2, where there is an inner reservoir in the base reservoir 22 which extends from the top to the bottom of the base reservoir); a cover that is square in shape having a circular aperture at a center (Figs. 1-2, where there is a cover 14 which is square in shape and having a circular aperture 17 at a center), the cover removably connected to the base reservoir such that in the first configuration when the cover is connected to the base reservoir, the fluid is escapable only through the circular aperture (Figs. 1-2, where there is a cover 14 removably connected to the base reservoir 22 in the first configuration, where fluid is escapable only through the circular aperture 17, and where the base reservoir 22 is fillable to an entirety) and in the second configuration and when not connected the cover having an edge perimeter portion extending outward from and not connected to the base reservoir (Figs. 1-2, where in the second configuration the cover 14 has an edge perimeter portion (horizontal, sideward extensions from the perimeter of 14), extending outward from and not permanently connected to the base reservoir 22), wherein the cover has a lowered plane edge portion extending downward past a bottom surface of the cover (Figs. 1-2, where the cover 14 has a lowered plane edge portion (vertical, downward extensions from the perimeter of 14), extending downward past a bottom surface of the cover); and a head guide (Figs. 1-2, where there is a head guide 16) having a circular aperture therethrough (Figs. 1-2, where the head guide has a circular aperture), wherein the head guide is positioned within the circular aperture of the cover (Figs. 1-2, where the head guide 16 is positioned within the circular aperture 17 of the cover 14). Wiseman et al. do not disclose the base reservoir is cube in shape; the base reservoir having a cubic inner reservoir; the circular aperture of the head guide increases in size from a bottom surface portion to a top surface portion; wherein the head guide has a bottom surface portion and a sidewall portion extends outwardly and upwardly from an upper margin of the bottom surface portion wherein the sidewall portion terminates into a top surface portion wherein the top surface portion is of a larger area or circumference than the bottom surface portion wherein the aperture increases in size from the bottom surface portion to the top surface portion. Maring-Teichmann et al. disclose the base reservoir is cube in shape (Fig. 1, where the base reservoir is cube in shape); the base reservoir having a cubic inner reservoir (Fig. 1, where the base reservoir has a cubic inner reservoir); and the circular aperture of the head guide increases in size from a bottom surface portion to a top surface portion (Fig. 12, where element 22 has an aperture which increases in size from the bottom surface portion to the top surface portion); wherein the head guide has a bottom surface portion (Fig. 12, where element 22 has a bottom surface portion) and a sidewall portion extends outwardly and upwardly from an upper margin of the bottom surface portion (Fig. 12, where element 22 has a sidewall portion that extends outwardly and upwardly from an upper margin of the bottom surface portion to a top surface portion) wherein the sidewall portion terminates into a top surface portion wherein the top surface portion is of a larger area or circumference than the bottom surface portion (Fig. 12, where element 22 has a top surface portion which has a larger circumference than the bottom surface portion) wherein the aperture increases in size from the bottom surface portion to the top surface portion (Fig. 12, where element 22 has an aperture which increases in size from the bottom surface portion to the top surface portion). Wiseman et al. and Maring-Teichmann et al. are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. such that the base reservoir is cube in shape; the base reservoir having a cubic inner reservoir; the circular aperture of the head guide increases in size from a bottom surface portion to a top surface portion; wherein the head guide has a bottom surface portion and a sidewall portion extends outwardly and upwardly from an upper margin of the bottom surface portion wherein the sidewall portion terminates into a top surface portion wherein the top surface portion is of a larger area or circumference than the bottom surface portion wherein the aperture increases in size from the bottom surface portion to the top surface portion in view of Maring-Teichmann et al. The motivation would have been to create an aesthetically pleasing animal drinking device with uniform dimensions. A comparison can also be made between two devices having the same interior volume, but one having the cube shaped design of Maring-Teichmann et al. and the other having the vertically longer cuboid design of Wiseman et al. With regards to such a comparison, the cube shaped design of Maring-Teichmann et al. would allow for relatively smaller animals to access the water through the aperture at the top of the device. Additionally, the cube shaped design of Maring-Teichmann et al. instead of the vertically longer cuboid design of Wiseman et al. would allow for animals with relatively shorter snouts to reach the bottom of the base reservoir. Lastly, the circular aperture of the head guide increasing in size from a bottom surface portion to a top surface portion would to allow a narrower access point for the animal to drink from the bowl, which would further prevent excess spillage or waste of water during use.
Wiseman et al. do not disclose an entirety of the edge perimeter portion positioned above the base reservoir when the cover is connected to the base reservoir. Fried discloses an entirety of the edge perimeter portion positioned above the base reservoir when the cover is connected to the base reservoir (Figs. 2-3, where the entirety of the edge perimeter portion (extension of cover 14 that extends horizontally beyond the base reservoir) is positioned above the base reservoir 12 when the cover 14 is connected to the base reservoir 12). Wiseman et al. and Fried are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. such that an entirety of the edge perimeter portion positioned above the base reservoir when the cover is connected to the base reservoir in view of Fried. The motivation would have been to allow the user to easily remove the cover by using the edge perimeter portion to lift the cover off of the base reservoir.
Wiseman et al. do not a pathway from a top of the circular aperture to the bottom of the base reservoir is unobstructed such that the pet bowl is designed for the fluid to not be moved during use unless when consumed by a pet; wherein no components of the pet bowl are moved from a first configuration before the pet is drinking from the pet bowl and a second configuration when the pet is drinking from the pet bowl. Mahan discloses a pathway from a top of the circular aperture to the bottom of the base reservoir is unobstructed such that the pet bowl is designed for the fluid to not be moved during use unless when consumed by a pet (Figs. 1-4, where there a pathway from a top of the circular aperture 24 to a bottom of the base reservoir is unobstructed such that the pet bowl is designed for the fluid to not be moved during use unless when consumed by a pet); wherein no components of the pet bowl are moved from a first configuration before the pet is drinking from the pet bowl and a second configuration when the pet is drinking from the pet bowl (Figs. 1-4, where no components of the pet bowl 10 are moved from a first configuration before the pet is drinking from the pet bowl 10 and a second configuration when the pet is drinking from the pet bowl 10). Wiseman et al. and Mahan are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. such that a pathway from a top of the circular aperture to the bottom of the base reservoir is unobstructed such that the pet bowl is designed for the fluid to not be moved during use unless when consumed by a pet; wherein no components of the pet bowl are moved from a first configuration before the pet is drinking from the pet bowl and a second configuration when the pet is drinking from the pet bowl in view of Mahan. The motivation would have been to allow the pet to access the fluid without needing additional effort and intelligence to move a component of the pet bowl system to access the fluid.
Wiseman et al. do not disclose the lowered plane edge portion positioned within an inner surface of the base reservoir when the cover is connected to the base reservoir. Rabideau discloses the lowered plane edge portion positioned within an inner surface of the base reservoir when the cover is connected to the base reservoir (Figs. 7A-7B, where there is a lowered plane edge portion, near element 414, positioned within an inner surface of the base reservoir when the cover is connected to the base reservoir). Wiseman et al. and Rabideau are analogous because they are from the same field of endeavor which include animal care devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. such that the lowered plane edge portion positioned within an inner surface of the base reservoir when the cover is connected to the base reservoir in view of Rabideau. The motivation would have been to reinforce the cover and further prevent horizontal movement of the cover when the animal is using the device. Having the lower plane edge portion be positioned within an inner surface of the base reservoir would aid in preventing the animal from pushing the cover off of the pet bowl.

Response to Arguments
Applicant's arguments (filed 06/02/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Wiseman et al. (U.S. Pat. 4856459) in view of Pelsor (U.S. Pat. 6142101) disclose the applicant’s claims 1 and 10 as specified under Claim Rejections - 35 USC § 103 above. Wiseman et al. (U.S. Pat. 4856459) in view of Maring-Teichmann et al. (U.S. Pub. 20200288669), Fried (U.S. Pat. 7387082), Mahan (U.S. Pat. 5738037), and Rabideau (U.S. Pat. 9402371) disclose the applicant’s claim 21 as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Wiseman et al. teaches wherein in a first configuration when the head guide is positioned within the base reservoir an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl in Figs. 1-2, where the head guide 16 is positioned within the base reservoir 22 in a first configuration and an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (the drink float 18 is not a part of the pet bowl as it is independent of the base reservoir 22 and the head guide 16). Wiseman et al. also teaches wherein in a second configuration when the head guide is removed from the cover the entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl in Figs. 1-2, where the head guide 16 is removed from the cover 14 in a second configuration and the entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl (the drink float 18 is not a part of the pet bowl as it is independent of the base reservoir 22 and the head guide 16). Furthermore, Pelsor teaches an entirety of fluid in the base reservoir is accessible without movement of any part of the pet bowl system in Figs. 2a-3d, where an entirety of fluid F in the base reservoir 23 is accessible without movement of any part of the pet bowl system 10.
In regard to claim 7, Shirley et al. teaches the pet bowl is made of wood in Fig. 1 and Paragraph [0022], where the pet bowl is made of wood. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Wiseman et al. to have the pet bowl be made of wood, since the motivation would have been to use a durable material which can withstand chewing or other damage caused by the animal using the device
Fried, Maring-Teichmann et al., and Mahan are properly combined with Wiseman et al., since the features being used to modify Wiseman et al. do not render the device of Wiseman et al. inoperable, when the limitations are interpreted within the scope of the claims (under broadest reasonable interpretation). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of animal feeding and drinking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647